Citation Nr: 1736803	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  15-23 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

As a preliminary matter, the Board notes that despite the Veteran's express desire to limit his appeal to the issue of entitlement to TDIU, the Agency of Original Jurisdiction (AOJ) certified for appeal to the Board the issues of entitlement to increased ratings for bilateral hearing loss, tinnitus, and scar (cysts excision).  The Board has limited the issue on appeal to that of entitlement to a TDIU based on the Veteran's clear intent, namely that the VA Form 9 at issue was expressly limited to TDIU.  The Board notes that the certification of appeal "is used for administrative purposes and does not service confer or deprive the Board . . . of jurisdiction."  38 C.F.R. § 19.35.  In this regard, the Board further notes that there is no evidence that the Veteran relied on the error to his detriment.  See generally, Percy v. Shinseki, 23 Vet. App. 37 (2009).  For instance, the December 2016 statement from the Veteran's representative (in response to the November 2016 Supplemental Statement of the Case (SSOC)) did not indicate the other issues as being on appeal, and in fact, limited its discussion to the issue of TDIU.  Moreover, the Veteran has not otherwise indicated that he believed any issues other than TDIU are in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Total Disability rating by reason of Individual Unemployability (TDIU)

	Legal Principles

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  Id. 

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16 (a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10  (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2  (2013).").

Factual Background

The Veteran has been granted service connection for bilateral hearing loss (rated as 20 percent disabling from February 16, 2007; increased to 40 percent disabling from May 4, 2009; and increased to 50 percent disabling from June 25, 2012), tinnitus (rated as 10 percent disabling from February 16, 2007), and scar, pilonidal abscess (rated as 10 percent disabling from February 16, 2007).  Disabilities are combined using the Combined Ratings Table found at 38 C.F.R. § 4.25.  Using this table, the Veteran's combined rating for service-connected disabilities is 60 percent from June 25, 2012.  

On his application (VA Form 21-8940), the Veteran indicated that he is unable to secure of follow substantially gainful occupation due to his service connected disabilities.  He reported his civilian occupational history as follows: brick mason from 1954 to 2004.  He further indicated that he did not leave his last employment due to his service-connected disabilities, nor has he tried to obtain any employment since.  The Veteran has, at most, some high school education.  

Report of the October 2012 VA examinations reflect, in pertinent part, the Veteran's statements that he has "problems with conversation[s] . . . [as he] cannot understand the words people say."  He further reported not being able to "hear over the telephone," and requiring assistance from others to relay information on his behalf.  The Veteran further reported that he must "watch the person's face when they talk to try and understand."  

The examiner noted that the Veteran has "a bilateral moderately severe to profound sensorineural hearing loss, with poor speech discrimination ability . . . such that he has a great deal of difficulty hearing and understanding speech without the use of an amplification device."  He further indicated that even while aided, the "functional impairment of [the Veteran's] hearing is still significant."  While the examiner did not preclude the possibility of some physical or sedentary employment, he noted that the Veteran's hearing impairment "could impair his ability to communicate effectively with those around him, even with the use of hearing aids."  He further indicated that environments with background noise may further impair his understanding of speech and "would create a difficult work situation," especially if he was in a position requiring communication with others or in a situation where he was required to communicate over the phone.  

Report of the September 2016 VA scar examination reflects, in pertinent part, the Veteran's reports of lower back pain over the coccyx area of the pilonidal cysts excision scar, which the Veteran described as a "sharp pain."  The examiner noted that the Veteran's scar does not impact his ability to work.  

Report of the September 2016 VA audio examination reflects, in pertinent part, the examiner's note that the Veteran's service-connected bilateral hearing loss and tinnitus, independently and collectively, impact his ability to work.  With regard to the bilateral hearing loss, the examiner indicated that the Veteran's difficulty hearing impairs his ability to work.  With regard to tinnitus, the examiner indicated that the steady ringing in the Veteran's ears impairs his ability to concentrate.  

Analysis

As a preliminary matter, the Board finds that the Veteran does meet the minimal criteria for TDIU on a schedular basis.  See 38 C.F.R. §§ 4.16(a), 4.25.  As mentioned, the Veteran's combined rating for his service-connected disabilities is 60 percent from June 25, 2012.  However, bilateral hearing loss and tinnitus are appropriately considered as one disability affecting a single body system, i.e., auditory, with a combined rating of 60 percent.  Therefore, he satisfies the threshold schedular criteria for an award of TDIU benefits.  

After a thorough review of the record, the Board finds that an award of TDIU benefits is warranted in this case.  In making this finding, the Board has considered the Veteran's service-connected disabilities, employment history, educational attainment, and all other factors having a bearing on this issue.  

Here, the October 2012 VA examiner indicated that although the Veteran is not theoretically precluded from some physical or sedentary employment, he noted that the Veteran's hearing impairment "could impair his ability to communicate effectively with those around him."  He further indicated that that environments with background noise may further impair his understanding of speech and "would create a difficult work situation," especially if he was in a position requiring communication with others or in a situation where he was required to communicate over the phone.  This was echoed by the September 2016 VA examiner.  

The Board notes that the Veteran's civilian occupational history consists of labor intensive jobs, i.e., construction industry, which would, presumably, be an environment with significant noise that would exacerbate the Veteran's impairment.  Moreover, it is reasonable to assume that such positions would require significant communication and collaboration with others.  

The Board also notes that the Veteran has, at most, some high school education.  There is no evidence that the Veteran has the basic competencies necessary to perform sedentary employment, such as computer skills.  Moreover, the Veteran's inability to effectively communicate over the phone would likely impede his ability to secure and maintain gainful employment.  Additionally, the Board notes that the September 2016 VA examiner noted that Veteran's tinnitus impairs his ability to concentrate.

As such, the Board finds that the veteran is not capable of performing the physical and mental acts required by either physical or sedentary jobs, and thus, an award of TDIU benefits is warranted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


